Case 1:20-cr-00490-AT Document 10 26/28 Rage of 1

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
x DATE FILED: 10/26/2020
UNITED STATES OF AMERICA, LUNDSENT LU PKULEED BY VIDEU UK
TELE CONFERENCE
-against-
20-CR- 490 ( AT )
DAVID SPRALLING
Defendant.
X

 

Defendant DAVID SPRALLING hereby voluntarily consents to participate in the following
proceeding via_X_videoconferencing or_X_teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

X Conference Before a Judicial Officer

/s/ by Martin Cohen on behalf of David Spralling /s/ Martin Cohen

Defendant’s Signature Defendant’s Counsel’s Signature
(Judge may obtain verbal consent on

Record and Sign for Defendant)

David Spralling Martin Cohen
Print Defendant’s Name Print Counsel’s Name

 

This proceeding was conducted by reliable video or telephone conferencing technology.
10/1/2020

Date O}-

ANALISA TORRES
United States District Judge

 
